Citation Nr: 0930017	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-35 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from May 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

Procedural history

In February 2003, the Veteran filed a claim of entitlement to 
service connection for PTSD.  The Veteran's claim was denied 
in the August 2003 rating decision.  The Veteran disagreed 
with the denial and initiated this appeal by filing a timely 
substantive appeal [VA Form 9] in September 2004.  

In a May 2007 decision, the Board denied the Veteran's claim 
of entitlement to service connection for PTSD.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In July 2008, counsel for 
the Veteran and the Secretary of VA filed a Joint Motion for 
Remand.  An Order of the Court dated August 1, 2008 granted 
the motion, vacated the Board's May 2007 decision, and 
remanded the case to the Board.

As will be detailed below, in order to comply with the terms 
of the Joint Motion and the August 2008 Order of the Court, a 
remand of this matter is required.  The appeal is REMANDED to 
the Department of Veterans Affairs Regional Office in 
Hartford, Connecticut.  VA will notify the Veteran if further 
action is required on his part.


REMAND

As noted in the Introduction, the Board's May 2007 decision 
denying the Veteran's claim of entitlement to service 
connection for PTSD was vacated and remanded by the Court.  
The July 2008 Joint Motion for Remand, as adopted by the 
Court's August 1, 2008 Order, indicated that the Board had 
failed to provide adequate reasons and bases for its decision 
when it did not specifically consider the August 1, 2005 VAMC 
psychiatric consultation report which diagnosed the Veteran 
with PTSD.

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

With respect to 38 C.F.R. § 3.304(f) element (1), there are 
conflicting medical opinions of record pertaining to the 
issue of whether the Veteran currently meets the diagnostic 
criteria for PTSD.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition; see also 38 C.F.R. 
§ 4.125 (2008).  

As indicated in the Joint Motion for Remand, the Veteran was 
diagnosed with PTSD following an August 2005 VAMC psychiatric 
consultation conducted by Dr. K.A.S.  In rendering his 
decision, Dr. K.A.S. diagnosed the Veteran with PTSD, 
concluding that "[h]e clearly experienced trauma (witnessing 
torn up bodies during work in Air Force crash recovery) 
outside the realm of normal human experience, and describes 
horror and shock at seeing this . . . He describes 
significant changes in his behavior that followed this 
exposure, including new onset substance abuse, increase in 
irritability and violent behavior, and loss of sense of 
self."  Dr. K.A.S. further opined that "[t]hese symptoms 
have [been] persistent despite a fairly prolonged period of 
sobriety."  Notably, although Dr. K.A.S. indicated that he 
reviewed the Veteran's treatment records, there is no 
evidence that he conducted a review of the Veteran's claims 
file.  Moreover, Dr. K.A.S. failed to discuss the potential 
impact of the Veteran's pre-service stressors on his 
psychological symptomatology, as well as the decades-long gap 
between the in-service stressors and the Veteran's initial 
PTSD diagnosis in September 2004.  
As indicated, there is also significant evidence of record 
which indicates that the Veteran is not currently suffering 
from PTSD; specifically, the VA examination reports dated 
February 2005 and October 2006.  Both VA examiners 
interviewed the Veteran, reviewed the claims file, and 
indicated that the Veteran failed to meet the diagnostic 
criteria for PTSD.  Notably, the October 2006 VA examiner 
specifically discussed the Veteran's February 2005 VA 
examination and thoroughly considered the Veteran's history 
of polysubstance abuse and pre-service stressors, as well as 
the impact of both on the Veteran's psychological 
symptomatology.  The October 2006 VA examiner further stated 
that a PTSD diagnosis had been indicated in the Veteran's 
treatment records but that "a review of these reports 
provides no clear indication that the Veteran had met full 
criteria for the disorder based upon a detailed interview 
directed towards establishing the diagnosis."  Critically, 
the October 2006 VA examiner failed to specifically address 
the August 2005 psychiatric consultation by Dr. K.A.S., who 
diagnosed the Veteran with PTSD based upon consideration of 
the applicable diagnostic criteria. 

In short, there is now of record conflicting and inadequately 
explained medical evidence as to whether or not PTSD exists.  
These medical questions cannot be answered by the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions]; see also 38 C.F.R. § 3.159(c)(4) 
(2008) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Veteran and 
request that he identify any relevant 
recent medical examination and 
treatment records pertaining to his 
claimed PTSD.  VBA should take 
appropriate steps to secure any medical 
records so identified and associate 
them with the Veteran's VA claims 
folder.

2.	The RO should then make arrangements 
for the Veteran to be examined by an 
appropriate specialist for the purpose 
of addressing the existence and 
etiology of the Veteran's claimed PTSD.  
The Veteran's VA claims folder, 
including a copy of this REMAND and the 
Veteran's service records, must be made 
available to the examiner.  The 
examiner should either diagnose PTSD or 
rule it out as a diagnosis.  The 
examiner should provide detailed 
rationale with specific consideration 
of the August 2005 VAMC psychiatric 
consultation note and the February 2005 
and October 2006 VA examination 
reports.  If the examiner determines 
that the Veteran suffers from PTSD, 
he/she should state whether it is at 
least as likely as not (e.g., a 50/50 
probability) that the Veteran's PTSD is 
a result of his verified in-service 
stressors [service on the air base 
recovery team and participation in the 
clean-up of two aircraft crashes].  Any 
diagnostic testing deemed to be 
necessary by the examiner should be 
accomplished.  The report of the 
examination should be associated with 
the Veteran's VA claims folder.

3.	After undertaking any additional 
development which it deems to be 
necessary, the RO should then 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his attorney 
should be provided a supplemental 
statement of the case (SSOC) and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




